United States Court of Appeals
                        For the First Circuit


No. 05-2310

                AMERICAN HOME ASSURANCE COMPANY,

                         Plaintiff, Appellee,

                                  v.

                  AGM MARINE CONTRACTORS, INC.,

                         Defendant, Appellant.


                                ERRATA

     The opinion of this Court, issued on November 8, 2006, should

be amended as follows:

          On page 4, line 4, replace "Phillip Morris, Inc." with

Philip Morris, Inc.".

     On page 6, last line of 1st paragraph, "E.g." should be

underlined.

     On page 9, lines 4 and 5 of footnote 4, replace "(Dist. Ct.

App. Fla. 2001)" with "(Fla. Dist. Ct. App. 2001)".

     On page 10, line 1, top of page, insert "a" between "also" and

"good".